United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1355
                                    ___________

Albert B. Brown, Jr.,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: December 15, 2009
                                 Filed: December 16, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Albert B. Brown, Jr., appeals the district court’s1 order affirming the denial of
disability insurance benefits. Having carefully reviewed the record and considered
Brown’s arguments for reversal, see Tilley v. Astrue, 580 F.3d 675, 679 (8th Cir.




      1
        The Honorable Charles A. Shaw, United States District Court Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern
District of Missouri.
2009) (standard of review), we affirm, see 8th Cir. R. 47B. We also deny his pending
motions.
                       ______________________________




                                        -2-